Title: From Thomas Jefferson to Henry Remsen, 25 January 1799
From: Jefferson, Thomas
To: Remsen, Henry


          
            Dear Sir
            Philadelphia Jan. 25. 99.
          
          I take the liberty of inclosing you a letter to be put into the mail of the British packet about to sail.
          I ought sooner to have thanked you for a paper you inclosed to me in Virginia, giving the first information I had of the calumny respecting Logan’s journey to Europe. a few days before his departure he informed me he was going to Hamburg & thence to Paris, & asked & recieved from me a certificate of his being an American citizen of character, family & fortune, merely to serve him in case he should be questioned on his journey in the present convulsed state of Europe. I had been led to believe his object was private business & so certified; and neither counselled his journey, nor authorised him to say one word politically in my name or any body’s name nor wrote a scrip of a pen by him to or for any mortal. this you will have seen that he has candidly declared to the public. however it serves to keep up the ball of a French faction for the present session, and against the next they will invent some other.
          I must beg the favor of you to send either to me or to mr Barnes a note of what I am indebted for the newspaper & price current, which he will immediately remit. my wish is to continue a subscriber.
          I beg you to accept assurances of the unaltered & sincere esteem of Dr. Sir
          Your friend & servt
          
            Th: Jefferson
          
        